Citation Nr: 0401086	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-08 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a 
cerebrovascular accident, claimed as secondarily related to 
an in-service motor vehicle accident on March 11, 1961.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran, his spouse and Ms. T.U.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
November 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for residuals of a 
cerebrovascular accident (claimed as secondarily related to 
an in-service motor vehicle accident on March 11, 1961).

As will be discussed below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
The veteran is advised that VA will notify him if further 
action is required on his part.


REMAND

The veteran's service medical records show that he was 
involved in a motor vehicle accident on March 11, 1961, in 
which he sustained a brain concussion, a skull fracture over 
his left parieto-temporal region and a lacerated scalp.  He 
is currently service-connected for scars of his scalp and the 
bridge of his nose and residuals of fracture of his left 
parietal region.

VA medical records associated with the claims file show that 
the veteran was treated for seizures, dizziness and mental 
status changes in December 2000 - January 2001.  MRI and CT 
scans of his head revealed left temporal lobe 
encephalomalacia diffuse cerebral, cerebellar atrophy and an 
old left anterior temporal infarction with gliosis and 
encephalomalacia.  Neurological testing indicated that the 
findings were most consistent with seizure secondary to post-
traumatic encephalomalacia.  Treatments notes show that a 
radiologist was of the opinion that the cerebral atrophy 
found on examination was greater than that which would be 
expected for a person of the veteran's age (i.e., 60 years).

The veteran's claims file shows that a VA examination was not 
conducted to address the question of whether or not the 
veteran's current brain findings were related to his period 
of military service.  In view of the evidence that indicates 
that the veteran currently has an organic brain disability 
involving the same general area that was injured during an 
in-service motor vehicle accident, we find that additional 
development of the issue is necessary before an appellate 
decision can be rendered.   We will therefore remand this 
case to the RO for a medical examination so that a medical 
nexus opinion addressing the issue on appeal may be obtained 
and associated with the evidence.  See Charles v. Principi, 
16 Vet. App. 370 (2002).

This appeal is remanded to the RO by way of the Appeals 
Mangement Center in Washington, DC.  VA will notify you if 
you are required to take further action. 

In view of the foregoing discussion the case is REMANDED for 
the following development:  

1.  Ensure that all provisions of the 
Veterans Claims Assistance Act are 
properly applied in the development of 
the claim.

2.  Schedule the veteran for a VA 
neurological examination.  The veteran's 
claims file should be made available for 
the examiner's review prior to the 
examination.  Following the examination, 
the examiner should present a nexus 
opinion regarding the relationship, if 
any, between the veteran's neurological 
diagnosis or diagnoses as they relate to 
his brain and his period of military 
service.  The examiner should answer the 
following question:



Is it at as likely as not 
(i.e. at least a 50 percent 
chance) that the veteran's 
old left anterior temporal 
infarction with gliosis and 
encephalomalacia is the 
result of injury incurred in 
the motor vehicle accident of 
March 11, 1961?

3.  Upon completion of the above, 
adjudicate the veteran's claim of 
entitlement to service connection for 
residuals of a cerebrovascular accident.  

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case 
discussing the pertinent evidence and 
laws and regulations and allowed an 
opportunity to respond.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 



expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


